 In the Matter Of WALLA WALLA MEAT & COLD STORAGE COMPANY,A CORPORATIONandAMALGAMATED MEAT CUTTERS AND BUTCHERWORKMEN OF NORTH AMERICA, LOCAL No. 275 -Case No. C-391.Decided April 1, 1938MeatPacking Industry-Settlement:on basis of stipulation providing forwithdrawal of recognition in company-dominated labor organization-Order:based on stipulation.Mr. Daniel BakerandMr. Thomas P. Graham, Jr.,for the Board.Mr. Herbert RinghofferandMr. Cameron Sherwood,ofWallaWalla, Wash., for the respondent.Mr. Howard W. Hedgeock,of Seattle, Wash., for the Amalgamated.Mr. Judd D. Kimball,ofWalla Walla, Wash., for the Association.Mr. Martin Kurasch,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedMeat Cutters and Butcher Workmen of North America, Local No.275, herein called the Amalgamated, the National Labor RelationsBoard, herein called the Board, by Charles W. Hope, Regional Direc-tor for the Nineteenth Region (Seattle, Washington), issued itscomplaint dated January 4, 1938, against Walla Walla Meat & ColdStorage Company, Walla Walla, Washington, herein called the re-spondent.The complaint and notice of hearing thereon were dulyserved upon the respondent, the Amalgamated, and the EmployeesProtective Association, herein called the Association.The complaint alleged that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On January 8, 1938, the respondent filed its answer to the complaint,denying that its operations affect interstate commerce within themeaning of the Act and that it had engaged in or was engaging in386 DECISIONS AND ORDERS387the alleged unfair labor practices.The respondent on the same datealso filed a motion for continuance and a demurrer and motion toquash.On January 10, 1938, the Regional Director issued an orderdenying the motion for a continuance.On January 14, 1938, the Association filed a motion for leave tointervene and a petition in intervention.On January 18, 1938, theRegional Director issued an order permitting the Association tointervene.Pursuant to the notice, a hearing was held in Walla Walla, Wash-ington, from January 24 to January 27, 1938, inclusive, before Madi-son Hill, the Trial Examiner duly designated by the Board.TheBoard, the respondent, the Amalgamated, and the Association wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses and toproduce evidence bearing upon the issues was afforded to all parties.At the opening of the hearing the Trial Examiner denied the mo-tion to quash and overruled the demurrer.A motion by counsel forthe Board to amend the complaint by amending paragraphs VI andVII thereof so as to confine the allegations therein to the period fromOctober 12, 1937 to approximately November 1, 1937, was granted bythe Trial Examiner.On January 27, 1938, during the course of the hearing, the respond-ent, the Association, and the Board entered into a stipulation whicheffected a settlement of the case.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Washington corporation having its principalplace of business in Walla Walla, Washington, is engaged in thebusiness of buying, slaughtering, processing, manufacturing, selling,and distributing meat, meat products and byproducts, and in the-manufacture, sale, and delivery of artificial ice, and in the buying,,feeding, and selling of livestock.The Walla Walla plant of therespondent includes a loading dock, stockyards, feeding pens, a kill-ing room, a smokehouse, a storage room, a refrigeration plant, aboiler room, and shipping, sales, and office departments.The total purchases of the respondent in 1937 amounted to $755,-322.24.Of the total purchases made, commodities to the extent of93 per cent in value were bought in the State of Washington, andseven per cent were bought outside of the State of Washington. In1937 the Company bought livestock at the total price of $640,087.75in the State of Washington, and purchased livestock to the value of 388NATIONAL LABOR RELATIONS BOARD$12,811.39 in Oregon and Idaho.The raw materials purchased bythe respondent are purchased in and shipped from Iowa, Wisconsin,Minnesota, Oregon, Illinois, New York, California and Washington.In 1937 the total sales of the respondent amounted to $995,815.32.Forty-two per cent of the sales were made to purchasers outside ofthe State of Washington.The respondent also disposes of a por-tion of its total products to the United States Government.The employees of the respondent at its Walla Walla plant handle,assemble, pack, and load the products upon common carrier trucksand directly upon railroad cars situated upon a railroad siding con-nected with the main line of an interstate railroad.PII.THE BASIS OF THE SETTLEMENTThe above-mentioned stipulation provides as follows :It is hereby stipulated by and between the Walla Walla Meat& Cold Storage Company, a corporation, by Herbert Ringhofferand Cameron Sherwood, its counsel, the Employees ProtectiveAssociation, by its counsel Judd D. Kimball; and Thomas P.Graham, Jr., and Daniel Baker, attorneys for the Nineteenth Re-gion, National Labor Relations Board, that the Board may makefindings of fact as follows :IThat the business of the respondent is that as described in thestipulation which is in evidence in this proceeding and designatedas Board's Exhibit No. 2.IIThat all of the employees of the respondent other than super-visory personnel, office help and salesmen, constitute a unit ap-propriate for purposes of collective bargaining with respects torates of pay, wages, hours of employment and other conditionsof employment.IIIThat Local No. 275 of the Amalgamated Meat Cutters andButcher Workmen of North America, a labor organization withinthe meaning of the Act, had been designated at all times statedin the complaint, in paragraphs VI and VII of the complaintas amended, as the sole exclusive collective bargaining agencyby a majority of the employees in the unit above described.IVThat the Walla Walla Meat & Cold Storage Company did notbargain with Local No. 275 of the Amalgamated Meat Cuttersand Butcher Workmen of North America as the sole and exclu- DECISIONS AND ORDERS389live bargaining agency for all the employees in the unit abovedescribed for the reason that it had not been informed and hadno assurance that said Local No. 275 had been designated by amajority of its employees in that unit.VThat certain of the supervisory personnel of the respondentdid assist in the formation of the Employees Protective Asso-ciation, a labor organization within the meaning of the Act, anddid participate in the affairs of said organization and did in-fluence and interfere with the administration of said organization.VIIt is further stipulated that the Board may enter an orderrequiring theWalla Walla Meat & Cold Storage Company to,do as follows.1.Bargain with Local No. 275 of the Amalgamated Meat Cut-ters and Butcher Workmen of North America as the sole andexclusive bargaining agency of all of its employees in the unitheretofore described, and require the said respondent to continueto bargain with said Local No. 275 until a majority of the employ-ees in said unit shall either select a new bargaining representativeor until said organization no longer represents a majority of theemployees in the aforesaid unit.2.That said respondent shall withdraw and withhold in thefuture all recognition from the Employees Protective Associa-tion as a representative of any of its employees for the purposesof collective bargaining with reference to rates of pay,, wages,hours, and other conditions of employment with respondent. _3.That the respondent shall not discriminate in regard to hireor tenure of employment or any term or condition of employ-ment, encourage or discourage membership in' the Local No. 275of the Amalgamated `Meat Cutters and Butcher Workmen ofNorth America or any other labor organization.4.That the respondent will post at its plant a notice embody-ing the terms and provisions of the order which the Board willissue based 'tipon the stipulation herein.VIIIt is further agreed that this stipulation shall be null and voidand of no effect in the event that the Board does not enter anorder based upon the terms and provisions of the stipulation as-herein set out, and that in the event that the Board does not issuean order based upon the terms and provisions of the stipulation, 390NATIONAL LABOR RELATIONS BOARDthe hearing shall be'reconvened and all parties shall then havefull and complete opportunity to introduce such testimony asthey desire, within theissues asframed.VIIIThat the issuance of an order based upon the terms and pro-visions of this stipulation shall constitute a complete determina-tion of all of the issues raised by the pleadings in this proceeding.IXThat nothing herein contained shall be construed to in any waylimit the rights granted under the National Labor Relations Actunto any persons, parties, or labor organizations.X4It is further agreed that nothing in this stipulation shallbe construed to be an admission on the part of the respondentthat it has or is engaged in interstate commerce within the mean-ing of the -Act; provided, however, that respondent does herebyagree, to abide by this stipulation and any order which may beissued by the National Labor Relations Board based hereon ac-cording to the letter hereof.ORDERUpon the basis of the above stipulation, and upon the entire recordin the case and pursuant -to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board orders that theWalla Walla Meat & Cold Storage Company, its officers, agents, suc-cessors and assigns :1.Shall bargain with Local No. 275 of the Amalgamated MeatCutters and Butcher Workmen of North America as the sole andexclusive bargaining agency of all of its employees other than super-visory personnel, office help, 'and salesmen, and shall continue tobargain with said Local No. 275 either until a majority of the em-ployees in said unit shall select a new bargaining representative oruntil said organization no longer represents a majority of the em-ployees in the aforesaid unit;2.Shall withdraw and Withhold in the future all recognition fromthe Employees Protective Association as a representative of any ofits employees for the purposes of collective bargaining with referenceto rates of pay, wages, hours,, and other conditions of employmentwith respondent;I DECISIONS AND ORDERS3913.Shall not discriminate in regard to hire or tenure of employmentor any term or condition of employment, encourage or discourage-membership in the Local No. 275 of the Amalgamated Meat Cutters-and ButcherWorkmen of North America or any other labor-organization ;4.Shall post at its plant a notice embodying the terms and provi-sions of this order.80618-38-voL. vi-26